Citation Nr: 0911079	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active duty from August 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
January 2006.

In November 2006, the Board denied the Veteran's claims for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
hepatitis C.  The Veteran appealed that decision to The 
United States Court of Appeals for Veterans Claims (Court).  
The VA's Office of General Counsel and appellant's 
representative filed a Joint Motion in January 2008, 
requesting that the Court vacate the Board's November 2006 
decision.  In January 2008, the Court issued an Order 
vacating the November 2006 Board decision, and remanded the 
claim to the Board.  

In her January 2009 statement, the Veteran's representative 
raised the issue of entitlement to service connection for 
depression.  That matter is referred to the RO for the 
appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Infantry Badge (CIB) 
in service. 

2.  The medical evidence is at least in equipoise in showing 
that the Veteran has a current diagnosis of PTSD which is 
related to service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal as to the issue of entitlement to service 
connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service Connection for PTSD

The Veteran contends that he developed PTSD as a result of 
his experiences while serving in Vietnam.  This includes his 
memories of the people he killed during combat.   
Establishment of service connection for PTSD  requires: (1) 
medical evidence diagnosing PTSD in conformance  with the 
Diagnostic and Statistical Manual of Mental  Disorders, 
Fourth Edition, of the American Psychiatric Association  
(DSM-IV), section 309.81; (2) credible supporting evidence  
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology  
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  
Where the record shows the Veteran engaged in combat, as 
here, and the claimed stressors are related to, and 
consistent with combat, the Veteran's descriptions of them 
may establish there occurrence.  38 C.F.R. § 3.303(f).

The service records show that the Veteran served in Vietnam, 
for which he received, among other decorations, the Combat 
Infantry Badge.  His military occupational specialty was 
infantry instructor.  

In the present case, while the record reflects a finding that 
the Veteran does not have PTSD on VA examinations in April 
2003, and July 2005, as well as in VA outpatient treatment 
record of May 2003, it also reveals a subsequent finding that 
he does have PTSD.  In June 2008, VA outpatient treatment 
records show that the Veteran was found to have PTSD, 
chronic, as well as depressive disorder.  The Board concludes 
that the evidence is at least in equipoise as it pertains to 
whether the Veteran has a current diagnosis of PTSD.   

The record shows that the Veteran underwent a VA examination 
in April 2003 and the examiner noted that the Veteran did not 
meet the criteria for PTSD.  The examiner provided a 
diagnosis of "subclinical PTSD" because the Veteran displayed 
some symptoms of PTSD, but did not meet the full criteria.  
The examiner explained that the Veteran did not meet the full 
criteria for PTSD because he did not report feelings of 
significant helplessness or hopelessness when he witnessed 
the traumatic events, and he did not endorse intrusive 
thoughts, flashbacks or severe avoidance behavior.  VA 
treatment records from May 2003 note that after examining the 
Veteran's records and May 2003 VA examination report, the VA 
physician found that the Veteran did not report events that 
would satisfy criterion "A" for PTSD.  The Board notes that 
the Veteran underwent an additional VA examination in July 
2005.  The examination report noted that there was very 
little change in the Veteran's symptoms from the April 2003 
VA examination and noted that the Veteran continued to not 
meet the full diagnostic criteria for PTSD.  The examiner 
explained that the Veteran did not meet the full diagnostic 
criteria for PSTD because, although he reported experiencing 
traumatic events, he did not report his response as intense 
fear, hopelessness or horror.  Additionally, he explained 
that although the Veteran admitted to nightmares, he did not 
report intrusive thoughts or flashbacks.  Finally, the 
examiner also noted that the Veteran failed to endorse 
hypervigilence or hyperstartle response and that he was able 
to enjoy fireworks. 

In June 2008, the Veteran reported having depression and PTSD 
symptoms which were disturbing him.  He was examined and his 
mood was noted to be depressed and anxious.  He was diagnosed 
with PTSD, chronic-depressive disorder.  

A  Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  The Board acknowledges that 
the Veteran's coexistent diagnosis of depressive disorder may 
make a positive diagnosis of PTSD more difficult; however the 
VA examiner in June 2008 diagnosed PTSD and documented some 
PTSD symptomatology.  The VA examiner in April 2003 also 
documented some PTSD symptomatology.  The Board observes that 
the veteran's psychiatric records, as well as the veteran's 
medical history, indicate that his diagnosis of PTSD is 
related to his combat  service in Vietnam.  

In view of  the Veteran's undisputed combat experience, and 
his mental health history, the Board finds that the evidence 
is at least in equipoise and, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran was last evaluated for disability evaluation in 
2005.  His representative has requested in a January 2009 
statement that the Veteran be examined by VA to determine the 
current severity of the Veteran's hepatitis C, to include the 
effect of his disability on his employment.  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The 
rating criteria in this case encompass symptoms manifested 
within the prior twelve months.  Here, the last VA 
examination is almost four years old and may not reflect the 
current severity of the Veteran's condition.  Therefore, a 
new examination is indicated.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an examiner who has 
expertise in liver disease.  The entire 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should  take a detailed 
history from the  Veteran, conduct an 
examination, and ensure that  all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should specifically 
indicate:

a.  Whether the Veteran suffers from 
fatigue, malaise, or anorexia due to 
hepatitis C which requires dietary 
restrictions or continuous medication; 

b.   Whether hepatitis causes 
incapacitating episodes (a period of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician).  If so, list the symptoms 
associated with the incapacitating 
episode(s), as well as the frequency of 
the incapacitating episodes during a 12 
month period; 

c.  Whether there is associated weight 
loss, and if so how much; 

d.  Whether there is any hepatomegaly

e.  Identify all indications of 
malnutrition; 

f.  Specifically identify each hepatitis 
symptom that has an impact on the 
veteran's ability to work and describe in 
detail how that symptom affects the 
veteran's ability to work.

A complete rationale should be provided 
for all opinions expressed and the 
opinions should be supported by the 
Veteran's history as reported in 
treatment reports included in the claims 
file.  The examiner should differentiate 
the symptoms attributable to the 
hepatitis C infection from any 
attributable to other diagnosed 
disabilities or conditions.

2.  Following completion of the above, 
the claim should be readjudicated to 
include consideration of "staged" 
ratings" as outlined in Fenderson v. 
West, 12 Vet. App. 119 (1999), and an 
extraschedular rating.   If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


